Citation Nr: 1219022	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  07-00 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of the recovery of the overpayment of VA nonservice-connected disability benefits in the amount of $9,030.00, to include the preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2002 decision of the RO's Committee on Waivers and Compromises, which denied the Veteran's request for a waiver of an overpayment of VA nonservice-connected pension benefits.

In November 2009 and October 2010, the Board remanded the Veteran's appeal for additional development.  While that development was underway, the Veteran submitted written statements challenging VA's calculations of the $7,929.00 and $1,101.00 he reportedly owed for the periods from January 1, 1998, to December 31,1999, and from January 1, 2001, to December 31, 2001.  As the Veteran has effectively contested the validity of the debts incurred during those periods, the Board has recharacterized his appeal.  Schaper v. Derwinski, 1 Vet. App. 430 (1991) (the issue of debt creation is a threshold question that must be resolved prior to any decision on the Veteran's waiver request).

During the pendency of this appeal, the RO issued a January 2011 proposal to terminate the Veteran's nonservice-connected pension benefits.  Thereafter, the Veteran submitted a February 2011 statement contesting the RO's proposed termination.  Although the Veteran characterized his statement as a notice of disagreement, the record indicates that the RO has yet to end payments of his pension benefits.  In the absence of any actual implementation of the RO's termination proposal, the Veteran's notice of disagreement is premature.  38 U.S.C.A. § 7105(b)(1) (West 2002); Archbold v. Brown, 9 Vet. App. 124 (1996).  Therefore, his arguments contesting that proposed action are insufficient to trigger the need for a statement of the case.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.

REMAND

In a December 2006 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the Atlanta RO.  He was subsequently scheduled for a Travel Board hearing on July 8, 2009.  However, he failed to report on that designated date.  Thereafter, the Veteran furnished documentation indicating that he had recently changed addresses and, thus, had not received timely notification of his Travel Board hearing.  Satisfied that the Veteran's explanation constituted good cause for his failure to attend that hearing, the Board granted the motion to reschedule the hearing and issued a November 2009 remand directing the Atlanta RO to provide him with another opportunity for a hearing in support of his appeal.  That hearing was scheduled for April 14, 2010.  Once again, the Veteran did not report.  However, he notified VA in writing of his inability to attend the hearing and requested a postponement.  The Veteran's request, while manually dated April 8, 2010, was not postmarked.  Nevertheless, it was date-stamped as having been received at the RO on the day of the scheduled hearing (April 14, 2010).  

The Board can find nothing in the record to rebut presumption of regularity as it pertains to the RO's date-stamped receipt of the Veteran's hearing delay request.  Marsh v Nicholson, 19 Vet. App. 381 (2005); Crain v. Principi, 17 Vet. App. 182 (2003).  Moreover, the latter's chronological placement in the claims folder, immediately following a March 30, 2010, hearing notification letter, suggests that the Veteran submitted his request in advance of the legal deadline.  Indeed, under VA's governing regulations, a request to reschedule a hearing must be made no later than 15 days after the initial hearing date.  38 C.F.R. § 20.702(d) (2011); Bernard v. Brown, 4 Vet. App. 384 (1993); 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 3.103, 19.9, 19.25, 20.704 (2011).  Here, the preponderance of the evidence shows that the Veteran submitted his request on or prior to the date of his scheduled April 2010 hearing.  Thus, resolving all reasonable remaining doubt in his favor, the Board concludes that his request for a hearing postponement was timely.  As there is no indication that the Veteran has since withdrawn his hearing request, and as he has not yet been afforded the opportunity for another hearing, one should be scheduled on remand.  

The Board acknowledges the Veteran, by his own account, is currently incarcerated.  Nevertheless, he has indicated that he expects to be released from prison and, thus, to be available to attend an in-person hearing in the foreseeable future.  Accordingly, the Board finds that, on remand, the Atlanta RO should attempt to ascertain the Veteran's release date from prison and, if feasible, make arrangements to honor his request for a Travel Board hearing at that time.

Next, the Board observes that, in accordance with its prior remand, the Atlanta RO notified the Veteran of the income data used to calculate his alleged overpayments.  The RO then conducted an audit to determine the balance remaining on the Veteran's purported $7,929.00 and $1,101.00 debts.  After that development was complete, the RO readjudicated the Veteran's waiver claim in  February 2011 statement of the case.  The Veteran then submitted additional income-related data in support of his appeal.  That recently received evidence was unaccompanied by a waiver of RO review and there is no indication that it has yet been considered by the agency of original jurisdiction.  Nevertheless, as the Veteran's claim is now being remanded on alternate grounds, the RO will have an opportunity for initial evidentiary review in accordance with VA regulations and applicable case law.  38 C.F.R. § 20.1304(c) (2011); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Finally, the Board notes that, in the addition to the income data that the Veteran himself has submitted, the agency of original jurisdiction has amassed other sensitive information in connection with his appeal.  However, it is unclear whether all of that information is currently of record or whether a portion of it has been transferred to an Income Verification Match (IVM) file.  Whereas an October 2010 RO statement indicates that IVM data for the period from March 1, 1998, to February 1, 1999, is missing from the claims folder and presumed destroyed, subsequent correspondence from April 2011 reveals that such data may be contained in an IVM file.  

The Board has conducted an exhaustive search and determined that the Veteran's IVM file is not in its custody and may be at one of the ROs.  While the RO in Atlanta has conducted most of the development in the Veteran's appeal, his claim has also been temporarily brokered by the RO in Philadelphia, Pennsylvania.  Significantly, neither agency of original jurisdiction has yet issued a formal finding of unavailability, nor otherwise indicated that further efforts to obtain the Veteran's IVM file would be futile.  38 C.F.R. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159 (2011); Diorio v. Nicholson, 20 Vet. App. 193 (2006).  Therefore, the Board finds that, on remand, additional efforts should be made to locate the Veteran's IVM file at the Atlanta and Philadelphia ROs.  If those efforts prove unsuccessful, appropriate steps should be taken to reconstruct the contents of his IVM file.  Finally, if the measures prove futile, a formal finding of unavailability should be rendered pursuant to 38 C.F.R. § 3.159(e)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete IVM file.  If the folder cannot be located, undertake the appropriate efforts to reconstruct its contents, in particular any records that are pertinent to the Veteran's claim for waiver of a recovery of an overpayment of nonservice-connected pension benefits.  Document all attempts to obtain or reconstruct the contents of the Veteran's IVM file.  If it is determined that further efforts in this regard would be futile, issue a formal finding of unavailability in accordance with the provisions of 38 C.F.R. § 3.159(e)(1).  Notify the Veteran as to the unavailability of any IVM records.  Request that he submit any additional records or other information in his possession in support of his claim.

2.  Then, readjudicate the claim, to include consideration of the validity of the debt.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.

3.  Then, schedule the Veteran for a hearing before a Veterans Law Judge at the RO.  Determine whether the Veteran is currently able to attend a hearing in person at the Atlanta RO.  If he remains incarcerated, or is otherwise unable to attend an in-person hearing, advise him that his representative may submit evidence and present witnesses on his behalf.  38 C.F.R. § 20.700(b), (c) (if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form of an audio cassette).  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


